ORDER
JEAN HOEFER TOAL, Chief Justice.
The Office of Disciplinary Counsel petitions this Court to place respondent on interim suspension pursuant to Rule 17(a) of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). As indicated in the documents in support of the petition, respondent was charged by Information with conspiracy to commit wire fraud in violation of federal law and he pled guilty to the charge.
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court.
/s/Jean H. Toal, C.J.
FOR THE COURT